ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC

Before WISDOM, GARWOOD and JONES, Circuit Judges.
PER CURIAM:
The Petitions for Rehearing are DENIED and the court having been polled at the request of one of the members of the court and a majority of the judges who are in regular active service not having voted in favor, (FRAP and Local Rule 35) the Suggestions for Rehearing En Banc are also DENIED.
POLITZ, Chief Judge, and KING, WIENER, BENAVIDES, STEWART and PARKER, Circuit Judges, dissent from the refusal of the court to grant rehearing en banc.
DENNIS, Circuit Judge, did not participate.